DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 and 02/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Claim/s
Claims 2-5, 8-13, 15, 17-22 are objected to because of the following informalities:  “A depolarizing homogenizer according to claim” at the beginning of all depending claims.  It appears that “The depolarizing homogenizer according to claim” is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "flat" in claim 11 is a relative term which renders the claim indefinite.  The term "flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 9, 10, 12, 13, 15 and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mizuyama (US 20120081786 A1).
Regarding claims 1 and 23, Mizuyama teaches a depolarizing homogenizer (Fig. 1-15), comprising: one or more lenslet arrays (114, 114-1, 114-2), adapted for providing a plurality of beamlets associated with different respective parts of a received beam; a depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) comprising different areas which affect polarization differently, wherein the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is positioned to cause alteration of the polarization characteristics of at least some of said plurality of beamlets (Fig. 9A-10B; [0063], [0088], [0089], [0091]-[0095], [0098], [0099], [0101]-[0105]); and a lens (108) arranged to at least partially overlap the said beamlets having said altered polarization characteristics, to provide an output beam.  
Regarding claim 2, Mizuyama further teaches the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is positioned to receive said plurality of beamlets, wherein at least some of said beamlets pass through respective different areas of the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#), thereby to alter the polarization characteristics of said at least some beamlets (Fig. 4, 7C, 7D, 8A, and 8B).  
Regarding claim 3, Mizuyama further teaches the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is located between at least one of the one or more lenslet arrays (114, 114-1, 114-2) and the lens (108; Fig. 4, 7C, 7D, 8A, and 8B).  
Regarding claim 5, Mizuyama further teaches the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is configured to depolarise light before the light passes through the one or 
Regarding claim 9, Mizuyama further teaches a fibre bundle ([0039]), wherein the fibre bundle includes a plurality of optical fibres for guiding light, wherein the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is located between an output of the fibre bundle and an image plane of the lens (108).  
Regarding claim 10, Mizuyama further teaches a collimating lens (104) to receive light from the fibre bundle and to collimate the received light, wherein the one or more lenslet arrays (114, 114-1, 114-2) are arranged to receive light which has been collimated by the collimating lens (104).  
Regarding claim 12, Mizuyama further teaches the one or more lenslet arrays (114, 114-1, 114-2) comprise a plurality of lenslets shaped to cause the output beam to have a square or rectangular beam profile (Fig. 5, 5A, 5B, 6A, and 6B).  
Regarding claim 13, Mizuyama further teaches the one or more lenslet arrays (114, 114-1, 114-2) comprise a first lenslet array and a second lenslet array (Fig. 7A-8D), wherein the first and second lenslet arrays (114, 114-1, 114-2) are oriented perpendicularly with respect to one another (Fig. 7A-8D).  
Regarding claim 15, Mizuyama further teaches a light source comprising a depolarizing homogenizer according to claim 1 (Fig. 1-15).

Claims 1, 4, 8, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kessler (US 5533152 A).

Regarding claim 4, Kessler further teaches the lens (42) is located between at least one of the one or more lenslet arrays (55) and the depolarizer (46).  
Regarding claim 8, Kessler further teaches the depolarizer (46) comprises a first depolarizing element having a first optic axis and a second depolarizing element have a second optic axis, wherein the first and second depolarizing elements are oriented such that the first and second optic axes are at an angle to one another, wherein optionally the first and second depolarizing elements are oriented such that the first and second optic axes are perpendicular to one another (Wollaston or Rochon prism; col. 4, lines 10-35).

Claims 1, 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fiolka (US 20100002217 A1).
Regarding claims 1 and 23, Fiolka teaches a depolarizing homogenizer (Fig. 1-9), comprising: one or more lenslet arrays (20), adapted for providing a plurality of beamlets associated with different respective parts of a received beam; a depolarizer (10) comprising different areas which affect polarization differently, wherein the depolarizer (20) is positioned to cause alteration of the polarization characteristics of at least some of said plurality of beamlets; 
Regarding claim 15, Fiolka further teaches a light source comprising a depolarizing homogenizer according to claim 1 (Fig. 1-9).
Regarding claim 22, Fiolka does not explicitly teach the output beam has a polarization extinction ratio of 1dB or less, 0.5dB or less, 0.1 dB or less, or 0.05 dB or less, but Fiolka teaches the using the quartz crystal wedge depolarizer (Fig. 9).; [0060]).  According to applicant/s, “using a quartz crystal wedge depolarizer, a polarization extinction ratio of less than 0.04 dB was achieved in the range 400 nm to 700 nm.”  (Specification of the current applicantion; p. 8, lines 26-35).

Allowable Subject Matter
Claims 17-21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17 and 29, the closest prior art references, Mizuyama, Kessler and Fiolka, do not teach, by themselves or in combination with one another, “the light source includes a supercontinuum source configured to generate a supercontinuum.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that result in the above claimed limitation/s; hence the invention as claimed by claim 17 and 29 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 18-21 depend, directly or indirectly, on claim 17; hence they are also allowable.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20120062848 A1, US 6498869 B1, US 20140036943 A1, US 9466941 B2, US 20030039036 A1, US 6594090 B2, US 6535273 B1, US 5253110 A, US 20120147279 A1, US 4619508 A, US 20100020291 A1, US 8016428 B2, US 20150247617 A1, and US 9739448 B2 teach different depolarization techniques.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882